DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: claimed subject matter “the water closet horn having a first end and a plurality of notches, wherein the plurality of notches being coupled to the first end of the water-closet horn, and wherein the screw of the second end of the horn coupler being removably and adjustably coupled to one of the notices of the water-closet horn” is not described in the specification.  
Appropriate correction is required.
Claim Objections
Claims 1-9 are objected to because of the following informalities:
Claims 1-9 have improper claim status identifiers. Applicant has “Original” claim status for claims 1-9, but the claim preambles have changed from claiming “a water-closet carrier installation kit” from the original claims to “a water-closet horn socket device”. Claim 1 also originally recited the phrase “the spring being coupled to a machined groove on one of the plurality of sides” and has now been changed to “the spring being coupled to one of the plurality of sides”.
Regarding claim 1, “the horn coupler being removably and adjustably coupled to one of the notices” should read --the horn coupler being removably and adjustably coupled to one of the notches--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “impact grade material” in claim 2 is an indefinite term. The term “impact grade material” is not defined by the claim, the specification does not provide a standard for ascertaining the particular meaning for the term, such that the metes and bounds of the limitation are indefinite. In the interest of compact prosecution and for the purposes of this office action, examiner interprets this phrase as --a material capable of receiving an impact--.
Claim 5 recites the limitation "the socket coupler diameter".  There is insufficient antecedent basis for this limitation in the claim. Additionally, the socket coupler has not been recited to claim any specific geometry that would define a single diameter. 
The term “thin” in claim 6 is a relative term which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiedemann (US1970409).
Regarding claim 1, Wiedemann discloses a water-closet horn socket device for removing or installing a horn in a water-closet carrier, the device comprising: a socket coupler (Fig. 5, see annotated Fig. 5 below), the socket coupler having a plurality of sides (see annotated Fig. 5 below), a first end and a second end (see annotated Fig. 5 below); a spring (Fig. 4 element 17), the spring being coupled to one of the plurality of sides of the socket coupler(see annotated Fig. 5 below); a socket connector (see annotated Fig. 5’ below; socket connector is the empty space that receives element 20 (see Fig. 4)), the socket connector being coupled to the first end of the socket coupler (see annotated Figs. 5 and 5’ below); a horn coupler (see annotated Fig. 5’ below), the horn coupler having a first side (see annotated Fig. 5’ below), a second side (see annotated Fig. 5’ below), a first end (see annotated Fig. 5’ below) and a screw (Fig. 5 element 22, 1:106-108), wherein the screw being removably coupled to the first side of the horn coupler (see annotated Fig. 5’ below; the screw (22) is integral with the shaft (4’), and the shaft is removably coupled to the first side of the horn coupler (1:93-106) and therefore the screw (22) is also removably coupled to the first side of the horn coupler), and wherein the first side of the horn coupler being coupled to the second end of the socket coupler (see annotated Fig. 5’ below; the first side of the horn coupler is coupled to the second end of the socket coupler through connection with the second side of the horn coupler); and a water-closet horn, the water closet horn having a first end and a for removing or installing a horn in a water closet carrier, the water closet horn and the use of the water-closet horn socket device on said water closet horn are intended uses. As best understood by examiner, the first end of the water-closet horn disclosed in Wiedemann would be capable of coupling to a water closet horn and the screw disclosed in Wiedemann would be capable of being removably and adjustably coupled to one of the notches of a water-closet horn). 

    PNG
    media_image1.png
    527
    544
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    437
    512
    media_image2.png
    Greyscale

Regarding claim 2, Wiedemann discloses the limitations of claim 1, as above, and further discloses the device being made of an impact grade material (examiner finds that the “exceptionally sturdy” (1:4-6) tool would be capable of receiving an impact).
Regarding claim 4, Wiedemann discloses the limitations of claim 1, as above, and further discloses the socket coupler being a hexagonal shape (see annotated Fig. 5’’ below; the cross section of the socket coupler is hexagonal).

    PNG
    media_image3.png
    492
    609
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wiedemann (US1970409).
Regarding claim 3, Wiedemann discloses the limitations of claim 1, as above, but fails to disclose the socket coupler having a length being two (2) inches. However, it would have been obvious before 
Regarding claim 5, Wiedemann discloses the limitations of claim 1, as above, but fails to disclose the socket coupler diameter being fifteen- sixteenths (15/16) inch. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the size/shape of the device of Wiedemann to suit a particular application based on basic engineering principles and intended use, including a diameter of a socket coupler based on available access and work space limitations, (depending on part size limitations), including configurations which correspond to the claimed diameter.
Regarding claim 7, Wiedemann discloses the limitations of claim 1, as above, but fails to disclose the socket connector being couplable to a one-fourth (1/4) inch socket drive. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the size/ shape of the tool of Wiedemann and associated elements to suit a particular application based on basic engineering principles and intended use including configurations in which the socket connector would be capable of coupling, i.e. receiving within, a ¼ in socket drive.
Regarding claim 8, Wiedemann discloses the limitations of claim 1, as above, but fails to disclose the horn coupler having a length being one of: three (3) inches and four (4) inches. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the size/shape of the device of Wiedemann to suit a particular application based on basic engineering principles and intended use, 
Regarding claim 9, Wiedemann discloses the limitations of claim 1, as above, and further discloses the horn coupler being rectangular in shape (see annotated Fig. 5’’’ below; the cross section of the horn coupler is rectangular).

    PNG
    media_image4.png
    492
    614
    media_image4.png
    Greyscale



Claims 1-3, 5, and 7-9 is rejected under 35 U.S.C. 103 as being unpatentable over Whitmore (US4092882) in view of Shutts et al. (US20050044715), hereinafter Shutts.
Regarding claim 1, Whitmore discloses a water-closet horn socket device for removing or installing a horn in a water-closet carrier, the device comprising: a socket coupler (see annotated Fig. 4 below), the socket coupler having a plurality of sides (see annotated Fig. 3 below), a first end (see 
Whitmore fails to disclose a spring, the spring being coupled to one of the plurality of sides of the socket coupler. 
Shutts is also a hand tool to be grasped and manipulated and teaches providing a foam handle that softens the grip of the tool to the hand of the user (Fig. 1 element 52, Paragraph 0020). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the water-closet horn socket device disclosed by Whitmore by incorporating the urethane foam cover around the identified grip section shown in annotated Fig.3’ below to soften the grip as taught by Shutts. Examiner indicates the foam cover disposed up and around the grip section, including a top side, corresponds to a spring (understanding the urethane foam behaves as a spring due to the elasticity of the urethane foam) consistent with the required limitations.

    PNG
    media_image5.png
    550
    676
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    405
    468
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    387
    468
    media_image7.png
    Greyscale

Regarding claim 2, Whitmore, as modified, discloses the limitations of claim 1, as above, and further discloses the device being made of an impact grade material (4:48-50; flack stock metal and sturdy plastic would both be capable of taking an impact).
Regarding claim 3, Whitmore, as modified, discloses the limitations of claim 1, as above, but fails to disclose the socket coupler having a length being two (2) inches. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the size/shape of the device of Whitmore to suit a particular application based on basic engineering principles and intended use, including a length of a socket coupler based on available access to a water horn, (depending on part size limitations), including configurations which correspond to the claimed length.
Regarding claim 5, Whitmore, as modified, discloses the limitations of claim 1, as above, but fails to disclose the socket coupler diameter being fifteen- sixteenths (15/16) inch. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the size/shape of the device of Whitmore to 
Regarding claim 7, Whitmore, as modified, discloses the limitations of claim 1, as above, but fails to disclose the socket connector being couplable to a one-fourth (1/4) inch socket drive. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the size/ shape of the tool and associated elements of Whitmore to suit a particular application based on basic engineering principles and intended use including configurations in which the socket connector would be capable of coupling, i.e. receiving within, a ¼ in socket drive.
Regarding claim 8, Whitmore, as modified, discloses the limitations of claim 1, as above, but fails to disclose the horn coupler having a length being one of: three (3) inches and four (4) inches. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the size/shape of the device of Whitmore to suit a particular application based on basic engineering principles and intended use, including a length of a horn coupler based on available access to a water horn, (depending on part size limitations), including configurations which correspond to the claimed length.
Regarding claim 9, Whitmore, as modified, discloses the limitations of claim 1, as above, and further discloses the horn coupler being rectangular in shape (Whitmore Figs. 3 and 4, see annotated Fig. 4 above; the shape of the horn coupler is rectangular)

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 6, the closest art of record, Wiedemann (US1970409) and Whitmore (US4092882), each disclose the limitations of claim 1, as described above, but neither, alone or in combination, teaches, suggests, or makes obvious “the spring being a thin bow spring” in combination with the additional elements of each respective claim.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB A HOLIZNA whose telephone number is (571)272-5659. The examiner can normally be reached Monday - Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/C.A.H./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723